Citation Nr: 1019421	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected posttraumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO denied entitlement to a 
TDIU, and also denied the Veteran's claim for an increased 
disability rating for the service-connected PTSD by 
confirming and continuing the 50 percent rating previously 
assigned.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
anxiety, depressed mood, nightmares, sleep disturbance, 
hypervigilance, intrusive thoughts, and a Global Assessment 
of Functioning Scale (GAF) score predominantly between 40 and 
50.  The veteran's PTSD renders him unemployable and is 
productive of total occupational and social impairment.

2.  The grant of a schedular 100 percent evaluation for the 
service-connected PTSD renders moot the claim for entitlement 
to a TDIU.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 100 
percent rating for the service-connected PTSD have been met 
during the entire appeal period.  38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.130, including Diagnostic Code 
9411 (2009).  

2.  The issue of entitlement to TDIU is moot.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.101 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The grant of a 100 percent schedular rating for the service-
connected PTSD, effective during the entire appeal period, 
represents a complete grant of benefits on appeal with 
respect to that issue.  In addition, the grant of this rating 
effectively renders moot the TDIU issue.  As such, any defect 
with regard to VA's duty to notify and assist the Veteran 
with the development of his claim is harmless error, and no 
further discussion of VA's duty to notify and assist is 
necessary.


II.  Increased Ratings

The Veteran seeks a disability rating in excess of 50 percent 
for the service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Since the initial grant of service connection, the Veteran's 
PTSD has been assigned a 50 percent rating under Diagnostic 
Code 9411 which governs ratings for PTSD, based on the 
regulations set forth in 38 C.F.R. § 4.126 and § 4.130, the 
General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher, 70 percent, evaluation is warranted for a 
mental disorder where the veteran exhibits occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical; obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].  A GAF score of 41-50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).  

A review of the claims file reflects that service connection 
for PTSD was granted pursuant to a February 1998 rating 
decision.  An initial disability rating of 30 percent was 
assigned, effective from August 4, 1997.  The RO issued a 
rating decision in October 1998 that increased the disability 
rating for the service-connected PTSD to 50 percent.  The 50 
percent rating was confirmed and continued in a June 1999 
rating decision.  

VA medical records show that in July 1999, the Veteran was 
hospitalized for a week due to his PTSD.  At the time of 
admission, the Veteran was having strong suicidal ideation 
with increasing depression and suicidal gesture.  He was also 
drinking heavily.  Global Assessment of Functioning (GAF) on 
admission was 50, and Global Assessment of Functioning (GAF) 
on discharge was 60.  Physical examination noted that the 
Veteran's affect was flat.  He was anxious and guarded, but 
had appropriate responses.  VA inpatient treatment records 
dated in July 1999 are consistent with the above symptoms of 
severe depression and increasing suicidal thoughts with 
nervousness and insomnia.  

The Veteran was admitted again in December 1999 for substance 
abuse treatment.  His GAF at that time was 50.  At the time 
of discharge, the GAF was listed as 65.

In a July 2000 rating decision, the RO denied the Veteran's 
claim for an increased rating for the service-connected PTSD.  

In July 2005, the Veteran submitted another claim for 
increase.  

VA outpatient records dated from December 2004 through 
September 2005 show that although Veteran's GAF scores were 
listed in the 50's between May 2005 and September 2005, the 
Veteran's symptoms appeared to be worsening.  VA outpatient 
records from June and September 2005 reveal that the Veteran 
reported paranoia, moodiness, increased nightmares every 
night and feeling more isolated.  A September 2005 
psychiatrist's note indicates that the Veteran reported 
increased PTSD symptoms of depression, insomnia, intense and 
frequent nightmares and frequent suicidal ideation.  He did 
not, however, have delusions or hallucinations, he was well 
oriented and his behavior was appropriate.  

In an October 2005 lay statement from the Veteran's wife, she 
states that the Veteran experiences days of severe depression 
and so much paranoia that he will not be able to sleep at 
night and will walk around the house with a gun.  The 
Veteran's wife also reported that the Veteran hated being 
around other people including at family gatherings.  The 
Veteran's reported unpredictable mood swings with anger, and 
frequent nightmares when the Veteran talked in his sleep and 
would become violent.  She reported that he could not hold a 
job because he could not take criticism.  

At a VA examination in October 2005, the Veteran reported to 
the examiner that he seldom left his home and that he was 
usually depressed.  He remained fairly isolated and reported 
symptoms of depressed mood, difficulty with irritability and 
anger, susceptibility to environmental triggers, avoidance of 
military and violent scenes, and guilt and remorse over this 
actions in Vietnam.  The examiner noted that the GAF scores 
had ranged between 50 and 60.

On examination the Veteran was polite and cooperative.  He 
was not in acute distress.  Affect was appropriate and 
unconstricted.  His mood appeared to be dysthymic.  He was 
alert, oriented, relevant, and coherent.  There were no 
evident signs of psychosis, and he did not exhibit homicidal 
or suicidal thinking although he admitted to occasional 
suicidal ideation.  There was no impairment of thought 
processes.  He was competent and able to manage his affairs.  
According to the examiner, the Veteran related his 
experiences, problems and symptoms in an appropriate manner 
and with seeming candor and sincerity.  The examiner also 
opined that the impact of the psychiatric symptoms on the 
Veteran's social and occupational function was moderate to 
severe in degree.  The GAF was estimated at 50.  

About one week after the date of the October 2005 VA 
examination, the Veteran requested treatment for his PTSD 
from the Augusta VA Medical Center's PTSD treatment facility.  
A consultation at that time revealed anxious mood, 
constricted affect and only fair insight.  Judgment was 
intact, and thought process was logical and goal directed.  
There were no delusions or hallucinations, no suicidal or 
homicidal ideas at the time of the examination, and the 
Veteran was neatly dressed and groomed.  He was cooperative, 
alert, and oriented times three.  Despite all of this, his 
GAF was only 35.  Moreover, the Veteran reported that his 
rage was so severe that he could shoot somebody at times.  
Additionally, the Veteran reported that his mood was severely 
anxious and he was depressed with nightmares and frequent 
awakenings with vivid flashbacks and auditory hallucinations 
of cursing.  The examiner also noted that the Veteran was 
severely isolative and avoidant of others.  In sum, the 
examiner noted a diagnosis of PTSD with severe hyperarousal 
and reexperience with hallucinations.  

Significantly, the physician, Dr. B., opined that the Veteran 
was 100 percent disabled and unemployable due to severe 
persistent PTSD symptoms persisting despite aggressive 
treatment.  

In the notice of disagreement, the Veteran reported that he 
could not maintain his job at Walmart because he had trauma 
related intrusive thoughts throughout the work day.  Sounds 
and noises startled him and caused him to experience anger 
and harmful thoughts toward others.  These thoughts had 
become continuous and unmanageable.  He reported that he had 
no friends and was suspicious of others.  On a few occasions 
he did get violent and was not pleased with his poor social 
interactions.  He was plagued by nightmares, daytime unwanted 
intrusive thoughts, depressed moods and harmful thoughts. 

In December 2005, the Veteran was admitted for a week of in-
patient care due to PTSD symptoms.  He presented with 
symptoms including severe insomnia, severe nightmares and 
flashbacks, severe anxiety and depressed mood, and severe 
social withdrawal such that he was unable to come out of his 
room at home.  The Veteran also reported command auditory 
hallucinations telling him to kill himself.  On examination, 
affect was flat and the Veteran expressed marked 
hopelessness.  Thought process was concrete and the Veteran's 
cognition was grossly intact.  His insight was limited at 
admission and his judgment was felt to be very poor.  

At the time of discharge, he was alert and oriented to 
person, place, time and situation, he denied suicidal or 
homicidal ideas, he did not have hallucinations or delusions 
thought process was logical but concrete, his insight was 
fair and his judgment was intact.  Although the Veteran's 
condition was improved on discharge, the examiner, Dr. B., 
continued to opine that the Veteran was 100 percent disabled 
and unemployable due to PTSD symptoms and depression 
secondary to PTSD.  The symptoms, according to the examiner, 
included, psychosis, severe flashbacks and nightmares, 
suicidality, depressed mood, and severe anxiety.  The 
examiner reported that the Veteran would be unable to 
tolerate the stress of any workplace.  The GAF was 42.  

The Veteran was admitted again for a week in February 2006 
due to racing thoughts of suicide and intrusive thoughts.  
GAF at that time was 43.  At the time of admission, there was 
severe blunting, nearly flat affect, depressed mood, and 
psychomotor slowing.  During the hospitalization, he denied 
further suicidal ideation or homicidal ideation.  His sleep 
was improved with the addition of Depakote and his behavior 
on the unit was cooperative.  There was no evidence of a 
deficit with respect to impulse control.  Dr. B. once again 
reiterated his opinion that the Veteran was unemployable due 
to PTSD, noting that the Veteran could decompensate quickly 
to suicidality under stress.  The Veteran remained anxious, 
with marked residual hyperarousal and reexperienced symptoms 
when at best achievable baseline - he would be unable to 
tolerate the workplace environment.  

A March 2006 outpatient report notes a GAF of 44.  

A private mental status examination/evaluation from April 
2006 reveals that the Veteran remained married to his current 
wife since 1973.  This report also indicates that the Veteran 
was last employed at the Walmart Distribution Center for 
almost three years until he injured his back in 2005.  Mental 
status examination was similar to the findings noted on VA 
examinations above, particularly with regard to symptoms of 
depression, anxiety, suicidal ideation, feelings of 
hopelessness, isolative behavior, intrusive thoughts, and 
hyperarousal.  The examiner noted that the Veteran made no 
effort to embellish or minimize, and that his claim of 
depression and PTSD was consistent with his history.  

Significantly, the examiner noted that the Veteran has had 
PTSD symptoms ever since returning form Vietnam.  He managed 
to maintain employment, but always was isolated from others, 
until his numerous medical problems made it difficult for him 
to perform the kind of work that characterized his employment 
history.  Additionally, the examiner noted that a decline in 
functioning, the inability to distract himself through work 
from his symptoms, and the changes in his family's 
circumstances appear to be contributing to a decline in the 
overall ability to function.  

Importantly, the examiner noted that the Veteran is able to 
understand simple instructions, and had always been able to 
carry out instructions in the work place as well as sustain 
attention so as to complete work in a timely fashion.  He 
avoided working with the public and, according to the 
examiner, it was unlikely that the Veteran would be able to 
work in a public setting.  The examiner also indicated that 
the Veteran's condition appeared to be compromised and he was 
in need of continued pharmacological intervention and 
psychotherapy.  

In June 2006, the Veteran's GAF was listed as 42 on a VA 
supportive therapy note, and a September 2006 outpatient 
report reveals a GAF of 40.  During those months, the 
Veteran's hyperarousal and reexperience was increased.  The 
Veteran had intermittent suicidal thoughts and continued to 
report flashbacks, increased dreaming and awakening nightly.

GAF at a February 2007 VA supportive therapy appointment was 
40.  In addition to the depression, anger and suicidal 
ideation reported above, the Veteran was having crying 
spells.  

Just as she did in 2005, the Veteran' s wife submitted 
another lay statement in April 2009 describing the severity 
of the Veteran's PTSD symptoms.  She once again reported 
vivid dreams that awake the Veteran at night, exaggerated 
startle response, avoidant behavior.  The Veteran's wife 
explained that the Veteran was withdrawn and had trouble 
functioning everyday.

A VA mental health note from February 2009 indicates that the 
Veteran was unemployed secondary to a work-related neck and 
back injury in 2005.  

VA outpatient treatment records from February 2009 through 
March 2009 show continued complaints of frequent nightmares, 
insomnia, anxiety, and depression.  

A September 2009 VA in-patient summary notes a GAF of 45, 
with GAF scores in the mid 40's within the prior year.  The 
Veteran was admitted with severe suicidal ideation by way of 
an overdose of pills because he was tired of living.  It was 
noted that he had auditory and visual hallucinations at 
times.  

The totality of the record reflects that the Veteran's PTSD-
related symptoms and corresponding Global Assessment of 
Functioning (GAF) scores have remained fairly consistent 
throughout the period of time covered by his claim for an 
increased rating, and the Veteran has undergone some periods 
where there is an acute increase in symptoms.  Overall, 
however, the symptoms more nearly approximate the criteria 
for the assignment of a 100 percent rating for the entire 
period of time that is covered by his claim.  

From a review of the evidence summarized above, it appears 
that the GAF scores prior to October 2005 were mostly in the 
50's, and then when the Veteran was treated at Augusta by Dr. 
B, the GAF scores were consistently lower, in the 40's for 
the remainder of the appeal period.  Despite this change in 
GAF score consistency, the Veteran's symptoms remained 
relatively the same throughout this period of time.  
Specifically, the Veteran was admitted as an inpatient in 
October 2005, December 2005 and February 2006 because of 
severe depression and severe suicidal thoughts.  

Although the VA examiner in October 2005 found the Veteran to 
be polite and cooperative, not in acute distress, with 
appropriate and unconstricted affect, and oriented, the 
Veteran nevertheless presented with a dysthymic mood, and the 
examiner did specifically indicate that the Veteran's social 
and occupational function was moderate to severe, despite 
listing the GAF score as only 50.  

Importantly, the examiner found the Veteran's reports of his 
symptoms credible, as it was noted in the examination report 
that, "the Veteran related his experiences, problems and 
symptoms in an appropriate manner and with seeming candor and 
sincerity."

This evidence, when viewed in conjunction with Dr. B's 
opinions that the Veteran is 100 percent disabled and 
unemployable, along with the Veteran's reported symptoms of 
severe constant depression, anxiety, frequent nightmares, 
severe rage, paranoia, hallucinations, frequent suicidal 
ideation, hyperarousal, etc., provide the necessary criteria 
for the assignment of a 100 percent rating in this case.  

Based on the foregoing medical evidence, the criteria for the 
assignment of a 100 percent rating are more nearly 
approximated.  The Veteran stores guns in his home because of 
paranoia, has no patience with others, exhibits impaired 
impulse control, avoids almost all contact with the outside 
world, has no friends, has severe anger, has difficulty 
adapting to stressful circumstances, and has near continuous 
depression and/or panic.  Despite being consistently well-
groomed, oriented in all spheres, and displaying good hygiene 
on examination, the Veteran's emotional instability is 
severe, as reflected in the level of depression, isolation, 
anxiety, irritability, frequency of nightmares, and lack of 
interest in almost everything.  The Veteran's prominent 
symptoms include severe anxiety, depression, impaired impulse 
control, chronic (near-continuous) panic, paranoia, 
reclusiveness, anger, and insomnia with nightmares.  
Furthermore, the Veteran has been hospitalized at least three 
times with severe suicidal tendencies and an attempted 
suicide.  

As noted in various medical records and lay statements in the 
claims file, the Veteran also had significant difficulty 
maintaining gainful employment before his 2005 on-the-job 
injury.  

In other words, the Veteran has difficulty in adapting to 
stressful circumstances, and has an inability to maintain 
effective relationships.  The Veteran's Global Assessment of 
Functioning (GAF) scores have been consistently listed as 
high as the mid 50's, but have remained in the 40's most 
recently.  

Although mindful that the Veteran has consistently been able 
to act appropriately at all examinations, engage in 
activities of daily living and remain well-groomed, the 
effects on his employment have been severe, and his symptoms 
have rendered him almost totally isolated from the community, 
such that there is total social and occupational impairment.  
The Veteran has always been able to provide meaningful and 
coherent statements to examiners and to the RO regarding his 
disabilities, but he nevertheless prefers to remain isolated, 
and shows ongoing severe depression and anxiety.  
Significantly, the Veteran's reports of symptoms have always 
been considered credible and sincere.  The Veteran does have 
suicidal thoughts and did overdose on medication one time.  

The overall level of severity of the Veteran's PTSD more 
nearly approximates the criteria for the assignment of a 100 
percent rating as total social and occupational impairment is 
demonstrated, due to such symptoms as suicidal ideation, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  

Moreover, a VA physician has opined that the Veteran is 
unemployable.  Given the facts in this case, the criteria for 
the assignment of a 100 percent schedular rating are met in 
accordance with the provisions of Diagnostic Code 9411.  

The criteria for the assignment of this 100 percent rating 
have been met during the entire appeal period, as there are 
no distinct time periods where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

III.  TDIU

Regarding the TDIU claim, the Board's schedular increase of 
the service-connected PTSD disability rating grant to 100 
percent effectively renders moot the claim for entitlement to 
a TDIU.  

A total disability rating based on unemployability due to 
service-connected disability is assigned where the Veteran is 
deemed unemployable due to service-connected disabilities but 
the schedular rating is less than 100 percent.  

In light of the this grant to 100 percent for the service-
connected PTSD, the issue of TDIU is no longer at issue.  In 
other words, because the Veteran is in receipt of a 100 
percent schedular rating he is not eligible for a TDIU based 
on that same disability.  Green v. West, 11 Vet. App. 472, 
476 (1998).  Moreover, as the claim for an increased rating 
and TDIU appear to stem from the same claim, no further claim 
or controversy exists with respect to the TDIU claim.  A 
claim for TDIU may not be considered when a schedular 100-
percent rating is already in effect.

Accordingly, the decision awarding a 100 percent schedule 
evaluation for PTSD has rendered moot the claim for 
entitlement to TDIU on appeal to the Board.  Therefore, 
having resolved the Veteran's claim in his favor, there is no 
longer a question or controversy remaining with respect to 
entitlement to TDIU.  38 C.F.R. § 3.4.

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.





ORDER

An increased schedular disability rating to 100 percent for 
the service-connected PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

The claim of entitlement to TDIU is moot, and therefore 
dismissed without prejudice.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


